DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4, 6, 11, 13 and 19 are objected to because of the following informalities:
(claim 1, lines 3-4) “an existing borehole” should be changed to “the existing borehole”.
(claim 2, lines 5-6) “a drilling fluid conduit” should be changed to “the drilling fluid conduit”.
(claim 2, line 6) “a drilling fluid high-pressure pump” should be changed to “the drilling fluid high-pressure pump”.
(claim 4, line 3) “an existing borehole” should be changed to “the existing borehole”.
(claim 6, line 2) “an existing borehole” should be changed to “the existing borehole”.
(claim 6, line 3) “a pipe element” should be changed to “the pipe element”.
(claim 11, line 5) “an existing borehole” should be changed to “the existing borehole”.
(claim 13, line 8) “a drilling mud high-pressure pump” should be changed to “a drilling fluid high-pressure pump”.
the drilling fluid high-pressure pump”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "by way the lateral anchoring elements" in line 4.  It is unclear, based on the claim language, whether applicant is referring to the lateral anchoring elements in claim 4 or introducing additional lateral anchoring elements for separately anchoring the nozzle head section.  It appears that the limitation should be changed to “by way of additional lateral anchoring elements”.
Claim 13 recites the limitation "the abrasive-suspension eroding" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “an abrasive-suspension eroding”.
Claim 17 recites the limitation "the anchoring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is needed
Claim 18 recites the limitation "the nozzle head section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is needed.
Claim 18 recites the limitation "the longitudinal axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is needed.
Claims 14-16 and 19 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Billingham (7,540,327) and further in view of Wang et al. (4,534,427).
As concerns claims 1 and 13, Billingham shows an abrasive suspension eroding system (Fig. 1) and a method for an abrasive suspension eroding of material within an existing borehole comprising an eroding unit (10) which can be let down into an existing borehole (14), for producing a high-pressure erosion jet (44) for the 
As concerns claim 2, the combination teaches a drilling fluid high-pressure pump (Wang: 162); and an abrasive agent supply unit  (Wang: 161) which is fluid-connectable 
As concerns claim 3, Billingham shows wherein the eroding unit comprises a distal nozzle head section (22) and a proximal anchoring section (32), wherein the nozzle head section is distally movable (18) relative to the anchoring section.
As concerns claim 4, Billingham shows wherein the anchoring section comprises lateral anchoring elements (50) and can be anchored in an existing borehole in rock and/or in a pipe element by way of the lateral anchoring elements.
As concerns claim 5, Billingham shows a control unit which is signal-connected to the eroding unit and by way of which an anchoring of the anchoring section and/or a distal moving of the nozzle head section relative to the anchoring section is controllable (col 3, ln 60-65).
As concerns claim 6, Billingham shows wherein the nozzle head section can be anchored in the existing borehole in the rock and/or in the pipe element in a distally extended position relative to the anchoring section by way of the lateral anchoring elements (50).
As concerns claim 7, Billingham shows wherein the nozzle head section comprises a distal nozzle head (27) and a proximal nozzle head base (22), wherein the nozzle head is rotatable (46) relative to the nozzle head base about a rotation axis (XX).
As concerns claim 8, Billingham shows wherein the nozzle head is eccentrically rotatable (Fig. 1; the longitudinal axis of the cutting head 27 & the nozzle 42 would be different from the rotational axis).
As concerns claims 9 and 10, the combination teaches wherein the eroding unit comprises at least one first nozzle (Wang: 123) and at least one second nozzle (Wang: 123), wherein the at least one first nozzle is aligned for producing an obliquely radially outwardly directed erosion jet (Wang: Fig. 2) and the at least one second nozzle for producing a perpendicularly directed erosion jet (Wang: Fig. 2), wherein the at least one second nozzle has a distance to the rotation axis of the nozzle head (Wang: Fig. 2).  The combination discloses the claimed invention except for the at least one second nozzle for producing an obliquely radially inwardly directed erosion jet, and wherein the eroding unit further comprises at least another first nozzle to provide at least two first nozzles which are aligned at a different angle with respect to the rotation axis, and/or wherein the eroding unit further comprises at least another second nozzle to provide at least two second nozzles, of which at least one is aligned such that the erosion jet intersects the rotation axis and/or at least one is aligned such that the erosion jet runs skewly to the rotation axis.  It would have been an obvious matter of design choice to have aligned the at least one second nozzle for producing an obliquely radially inwardly directed erosion jet, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to aligning the at least one second nozzle for producing a perpendicularly directed erosion jet.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a perpendicularly directed erosion jet because the material would still have been capable of being eroded.  Thus, one of ordinary skill in the art would have recognized that aligning the at least one second nozzle for producing an obliquely radially inwardly directed erosion jet would have provided 
As concerns claim 11, Billingham shows a borehole facility comprising: an abrasive suspension eroding system (Fig. 1), comprising an eroding unit (10) which can be let down into an existing borehole (14), for producing a high-pressure erosion jet (44) for the abrasive suspension eroding of material (12) in the existing borehole, wherein the eroding unit is configured to produce a high-pressure erosion jet (44) from a drilling fluid-abrasive agent suspension (21, 26).  Billingham discloses the claimed invention except for a drilling fluid conduit, wherein the eroding unit is fluid-connected to the drilling fluid conduit.  Wang teaches a borehole facility comprising: a drilling fluid conduit (163); and an abrasive suspension eroding system (Fig. 1) comprising an eroding unit (122, 123) which can be let down into an existing borehole (121), for producing a high-pressure erosion jet for the abrasive suspension eroding of material in the existing borehole, wherein the eroding unit is connectable to the drilling fluid conduit and is configured to produce a high-pressure erosion jet from a drilling fluid-abrasive agent suspension, wherein the eroding unit is fluid-connected to the drilling fluid conduit (col 6, ln 54 - col 7, ln 64).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Billingham, as taught by Wang, to include a drilling fluid conduit connected to the eroding unit for the expected benefit of supplying the drilling fluid-abrasive agent suspension to the eroding unit from the surface, which removes the need for fluid and abrasive fluid chambers within the eroding unit.  Thus, one of ordinary skill in the art would have recognized that using a 
As concerns claim 12, the combination teaches wherein the abrasive suspension eroding system further comprises a drilling fluid high-pressure pump (Wang: 162) and an abrasive agent supply unit (Wang: 161) which is fluid-connected to the eroding unit via the drilling fluid conduit and which is fluid-connected to the drilling fluid conduit upstream of the drilling fluid high-pressure pump (Wang: Fig. 1).
As concerns claim 14, Billingham shows a distal moving (18) of a distal nozzle head section (22) of the eroding unit relative to a proximal anchoring section (32) of the eroding unit.
As concerns claim 15, Billingham shows an anchoring of a proximal anchoring section (32) by way of lateral anchoring elements (50).
As concerns claim 16, Billingham shows an anchoring of a distal nozzle head section (22) in a position which is extended distally relative to the anchoring section, by way of lateral anchoring elements (50).
As concerns claim 17, Billingham shows a controlling of the anchoring and/or of the distal moving by way of a control unit which is signal-connected to the eroding unit (col 3, ln 60-65).
As concerns claim 18, Billingham shows a rotating (46) of a distal nozzle head (27) of the nozzle head section relative to a proximal nozzle head base (22) of the nozzle head section about a rotation axis (XX) which runs eccentrically to a longitudinal axis of the nozzle head (Fig. 1; the longitudinal axis of the cutting head 27 & the nozzle 42 would be different from the rotational axis).
As concerns claim 19, the combination teaches wherein the feeding of the abrasive agent into the drilling fluid conduit by way of the abrasive agent supply unit takes place upstream of the drilling fluid high-pressure pump (Wang: Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679